Title: To George Washington from Gouverneur Morris, 5 June 1795
From: Morris, Gouverneur
To: Washington, George


          
            My dear Sir
            Altona [Germany] 5 June 1795
          
          This will accompany my last of the 30 Decr. Within these two Days I have receivd Duplicates of the Letters to which it replies Accept I pray you my Thanks for that Attention. A many little Things have detaind me here since the Navigation opened but the Day after Tomorrow I shall I trust embark for London. I will take the Liberty of writing to you from that City on the State of

Things as they shall then appear. I can say nothing better on the Peace with Prussia than what a french Valet de Chambre wrote from Paris to his master in this Country. “It was necessary that his prussian Majesty should make Haste to save our Dignity for in three Months we should have been on our knees to beg Peace from the Allies on any Terms they might prescribe.” I long since gave you an Idea of the Cabinet in that Country. I omitted perhaps the word Corruption & if so you may write it in Capitals but the Half Way Talents of Prince Henry may be considered as one Cause of that measure which will I think tend in its Consequence, to melt down the Colossus raisd by the great Frederic. I consider Holland as a ruin’d Country more especially if the War should continue for two Years longer and Britain will suck up that Commerce which formerly flowed thro so many Channels to Amsterdam. It seems probable also that the War will ere long be felt in this quarter of Europe but I suspend all further Observations for the present and the rather as I am just return’d from a Tour thro this Dutchy and am packing up for my Departure. Adieu my dear Sir I am truly yours
          
            Gouvr Morris
          
        